Citation Nr: 1814783	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-15 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an increased rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Paul M. Zagar, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran had active military service in the U. S. Army from July 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York, which denied the increased rating claims noted above.  

In his VA Form 9 (substantive appeal), the Veteran indicated that he desired a video-conference hearing before a member of the Board.  A hearing was scheduled in October 2017.  The Veteran subsequently withdrew his request for a hearing.  See VBMS entry dated October 23, 2017.  Therefore, there are no pending hearing requests at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right knee disability has been manifested by painful motion, degenerative changes with flexion, at worst, to 60 degrees and extension limited to 0 degrees, without ankylosis or a meniscal condition.

2.  For the entire rating period on appeal, the Veteran's right knee disability has not more nearly approximated "moderate" lateral instability.



CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for right knee DJD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

2.  For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for Right Knee Disabilities

The Veteran seeks a rating in excess of 10 percent for his service-connected DJD of the right knee, which is rated under DC 5010 which pertains to limited flexion due to arthritis.  He has also been awarded a separate 10 percent rating for instability of the right knee under DC 5257.  

Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under DC 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

The evidence includes September 2014 VA orthopedic consultation notes.  At that time, the Veteran reported that his right knee had been acting up lately.  He reported worsening pain with stair-climbing.  Range of motion testing showed right knee flexion limited to 100 degrees and extension was to 0 degrees, with minimal discomfort. 

In October 2014 VA consultation notes, the Veteran complained of knee pain for 5 months.  He reported that the pain was "mild" at rest, but increased with stairs and his knee stiffened with prolonged sitting.  Upon physical examination, the Veteran had no swelling, effusion, or joint line tenderness.  There was some decrease in muscle bulk and mild crepitus.  The VA physician also noted that the Veteran had full range of motion, with only some anterior pain elicited with full flexion.  The anterior drawer test, posterior drawer test, valgus test, varus test, and McMurray test were all normal.   

The evidence also includes October 2014 and June 2015 VA knee examinations.  During the evaluations, the Veteran reported that he was no longer able to walk up the stairs without holding on to a handrail.  He reported difficulty sitting for prolonged periods of time.  The pain was described as "on and off" and the pain increased with prolonged sitting.  Flare-ups were noted to occur during periods of prolonged sitting.  Upon range of motion testing of both knees during the October 2014 examination, flexion in the right knee was limited to 120 degrees with pain starting at 110 degrees.  Extension was normal.  After repetitive-use testing, flexion and extension remained the same.  

During the June 2015 VA examination, range of motion testing in the right knee showed flexion limited to 120 degrees with pain.  Extension was normal.  There was no pain on weight-bearing.  After repetitive use testing, flexion was limited to 110 degrees.  Both examiners found no instability in the right knee, recurrent patellar subluxation, or dislocation.  The examiners also indicated that the Veteran did not have a meniscal condition.

Most recently, the Veteran was afforded a VA knee examination in August 2016.  At that time, the Veteran reported that his pain was rated a 9 out of 10, with 10 being the most severe pain.  The pain was described as sharp and intermittent, lasting a couple of hours.  The pain worsened with activity and flare-ups were noted to occur daily.   The Veteran also reported that he could not sit for long periods of time or walk long distances.  It was noted that the Veteran used a cane when walking.  Upon range of motion testing, flexion in the right knee was limited to 60 degrees and extension was normal.  There was evidence of pain on weight bearing, but there was no additional functional loss or range of motion after three repetitions.  Muscle strength was normal and the Veteran did not have ankylosis of the right knee.  Joint stability testing was not able to be performed as the Veteran was in pain and was unable to position himself for the stability test on the examination table.  There was no meniscal condition.

The Board notes that, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

The Board acknowledges that the VA examination reports discussed above did not address passive range of motion studies as required by Correia, Supra.  However, the VA examinations specified whether there was evidence of pain with weight bearing and range of motion studies of both knees were conducted.  Further, although all range of motion measurements were performed under active motion, the Board finds that it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

Upon review of the evidence of record, the Veteran has already been afforded a 10 percent rating for arthritis with painful motion of the right knee, and because the Veteran's range of knee motion in flexion has been no worse than 60 degrees in the right knee, a rating higher than 10 percent is not warranted under DC 5260.  Further, the Veteran has been able to fully extend the right knee; as such, a separate compensable rating under Diagnostic Code 5261 is also not warranted.  For these reasons, a ratings in excess of 10 percent for under Diagnostic Code 5010-5260 is not warranted, nor is a separate rating for limited extension of the right knee under DC 5010-5261.

The Board recognizes the Veteran's reports of continued right knee pain, as further explained in his substantive appeal.  The Board considered this knee pain, as well as any additional limitations of motion due to pain (including difficulty walking up stairs and prolonged sitting).  However, even considering additional limitation of motion or function of the knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the knee disability more nearly approximates the criteria for higher ratings.  Repetitive-use testing during the VA examinations discussed above showed no significant decreased range of motion.

Regarding instability in the right knee, the Veteran is currently in receipt of a separate 10 percent rating under Diagnostic Code 5257.  Under this code, ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the VA treatment records discussed above and the October 2014 and June 2015 VA examiners found no lateral instability in the right knee.  Although instability testing could not be performed during the August 2016 examination due to pain, this is not necessarily indicative of lateral instability or recurrent subluxation, as the pain could have been caused by other factors, including DJD.  There is no basis to award a rating in excess of 10 percent for lateral instability of the right knee.

Moreover, there is no evidence of any knee ankylosis, dislocated semilunar cartilage, or malunion of the tibia and fibula to support higher or separate ratings under DCs 5256, 5258, or 5262.

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for DJD of the right knee or a separate, higher rating in excess of 10 percent for instability of the right knee.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.
§ 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board notes that neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A rating in excess of 10 percent for DJD of the right knee is denied.

A rating in excess of 10 percent for instability of the right knee is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


